Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                    Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     ROBERT
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        ALLEN
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   LENHAUSEN
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years BOB LENHAUSEN
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1130
     Individual Taxpayer
     Identification number
     (ITIN)




               Case 2:21-bk-01599-DPC                      Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                     Desc
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                                                           Main Document   Page 1 of 79
Debtor 1   ROBERT ALLEN LENHAUSEN                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 9705 West Florence Avenue
                                 Tolleson, AZ 85353
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Maricopa
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                       I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




              Case 2:21-bk-01599-DPC                    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                      Desc
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                                                        Main Document   Page 2 of 79
Debtor 1    ROBERT ALLEN LENHAUSEN                                                                       Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                  Chapter 11
                                  Chapter 12
                                  Chapter 13


8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the
                                  No.
     last 8 years?                Yes.
                                             District                                  When                            Case number
                                             District                                  When                            Case number
                                             District                                  When                            Case number



10. Are any bankruptcy
    cases pending or being
                                  No
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your              No.        Go to line 12.
    residence?
                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                        bankruptcy petition.




              Case 2:21-bk-01599-DPC                     Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                       Desc
Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                                         Main Document   Page 3 of 79
Debtor 1    ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?
                                    Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code and are        you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    you a small business           cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S. C. §
    1182(1)?
                                    No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                    No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                    Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.
                                    Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11..


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




              Case 2:21-bk-01599-DPC                     Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                     Desc
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                                                         Main Document   Page 4 of 79
Debtor 1    ROBERT ALLEN LENHAUSEN                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check        I received a briefing from an approved credit                I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your               I certify that I asked for credit counseling                 I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about              I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                              Incapacity.                                              Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                              Disability.                                              Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                              Active duty.                                             Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case 2:21-bk-01599-DPC                       Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                    Desc
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                                                           Main Document   Page 5 of 79
Debtor 1    ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that         Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses
     are paid that funds will
                                            No
     be available for                       Yes
     distribution to unsecured
     creditors?

18. How many Creditors do         1-49                                           1,000-5,000                                25,001-50,000
    you estimate that you                                                         5001-10,000                                50,001-100,000
    owe?                          50-99
                                  100-199                                        10,001-25,000                              More than100,000
                                  200-999

19. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to                                                       $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?                     $50,001 - $100,000
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

20. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities                                                     $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ ROBERT ALLEN LENHAUSEN
                                 ROBERT ALLEN LENHAUSEN                                            Signature of Debtor 2
                                 Signature of Debtor 1

                                 tomorrowisbright13@gmail.com
                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     March 7, 2021                                     Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY

              Case 2:21-bk-01599-DPC                     Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                         Desc
Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                                                         Main Document   Page 6 of 79
Debtor 1   ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)



For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Asheton B. Call                                                Date         March 7, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Asheton B. Call 016872 AZ
                                Printed name

                                Asheton B. Call, Attorney at Law
                                Firm name

                                2950 North Dobson Road, #6
                                Chandler, AZ 85224
                                Number, Street, City, State & ZIP Code

                                Contact phone     (480) 969-7999                             Email address         acall@callbklaw.com
                                016872 AZ AZ
                                Bar number & State




              Case 2:21-bk-01599-DPC                        Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                    Desc
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                                                            Main Document   Page 7 of 79
 Fill in this information to identify your case:

 Debtor 1                   ROBERT ALLEN LENHAUSEN
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              12,666.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $              12,666.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                   125.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $              90,686.27


                                                                                                                                     Your total liabilities $                   90,811.27


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 2,929.60

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 3,457.50

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                       page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                               Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                          Desc
                                                                    Main Document   Page 8 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       3,301.30


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              125.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            29,336.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             29,461.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                          Desc
                                                               Main Document   Page 9 of 79
 Fill in this information to identify your case and this filing:

 Debtor 1                 ROBERT ALLEN LENHAUSEN
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number                                                                                                                                           Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1      Make:       Toyota                                                                                                 Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Sienna                                   Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
           Year:       2007                                     Debtor 2 only                                                Current value of the      Current value of the
           Approximate mileage:              166,000            Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
           Other information:                                   At least one of the debtors and another
          Value based on Debtor's
          opinion of condition and                              Check if this is community property                                    $4,416.00                  $4,416.00
                                                                     (see instructions)
          kbb.com values.
          Location: 9705 West Florence
          Avenue, Tolleson AZ 85353


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $4,416.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured

Official Form 106A/B                                                         Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 10 of 79
 Debtor 1       ROBERT ALLEN LENHAUSEN                                                              Case number (if known)

                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Kitchen table & chairs - $200.00; couch - $30.00; beds - $650.00;
                                    bed-tables & dressers - $400.00; bedding - $350.00; family pictures
                                    - $300.00; television - $600.00; washing machine - $75.00; clothes
                                    dryer - $75.00; vacuum cleaner - $50.00; dishes & kitchen items -
                                    $300.00; two desks - $150.00; one vanity table - $75.00; two
                                    television stands - $200.00; X-box one - $100.00; Nintendo Switch -
                                    $200.00;
                                    Location: 9705 West Florence Avenue, Tolleson AZ 85353                                                       $3,755.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Computer and peripherals
                                    Location: 9705 West Florence Avenue, Tolleson AZ 85353                                                         $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
     Yes. Describe.....
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    One Taurus Judge Public Defender with holster - $500.00
                                    One Smith & Wesson M & P 15 -22AR with plastic case - $480.00
                                    One Remington RM 380 with soft holster - $325.00
                                    One Canik TP9SFX with holster - $565.00
                                    Location: 9705 West Florence Avenue, Tolleson AZ 85353                                                       $1,870.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Wearing apparel
                                    Location: 9705 West Florence Avenue, Tolleson AZ 85353                                                         $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes. Describe.....


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                              Desc
                                                              Main Document    Page 11 of 79
 Debtor 1          ROBERT ALLEN LENHAUSEN                                                                                   Case number (if known)

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $5,925.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                         Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking                               Wells Fargo Bank #5477                                             $300.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
     No
     Yes. Give specific information about them...................
                                                  Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                              Type of account:                                   Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
    Yes. .....................                               Institution name or individual:



Official Form 106A/B                                                                      Schedule A/B: Property                                                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
              Case 2:21-bk-01599-DPC                                         Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                 Desc
                                                                            Main Document    Page 12 of 79
 Debtor 1       ROBERT ALLEN LENHAUSEN                                                                   Case number (if known)


                                      Rental                             Rental deposit                                                           $2,025.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                          Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                               Desc
                                                              Main Document    Page 13 of 79
 Debtor 1         ROBERT ALLEN LENHAUSEN                                                                                                Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................          $2,325.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                  $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                  $0.00
 56. Part 2: Total vehicles, line 5                                                                             $4,416.00
 57. Part 3: Total personal and household items, line 15                                                        $5,925.00
 58. Part 4: Total financial assets, line 36                                                                    $2,325.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $12,666.00              Copy personal property total      $12,666.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $12,666.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                       page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
              Case 2:21-bk-01599-DPC                                    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                               Desc
                                                                       Main Document    Page 14 of 79
 Fill in this information to identify your case:

 Debtor 1                ROBERT ALLEN LENHAUSEN
                         First Name                         Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2007 Toyota Sienna 166,000 miles                                                                                           Ariz. Rev. Stat. § 33-1125(8)
      Value based on Debtor's opinion of
                                                                      $4,416.00                                   $6,000.00
      condition and kbb.com values.                                                      100% of fair market value, up to
      Location: 9705 West Florence                                                            any applicable statutory limit
      Avenue, Tolleson AZ 85353
      Line from Schedule A/B: 3.1

      Kitchen table & chairs - $200.00;                                                                                          Ariz. Rev. Stat. § 33-1123
      couch - $30.00; beds - $650.00;
                                                                      $3,755.00                                   $3,755.00
      bed-tables & dressers - $400.00;                                                   100% of fair market value, up to
      bedding - $350.00; family pictures -                                                    any applicable statutory limit
      $300.00; television - $600.00;
      washing machine - $75.00; clothes
      dryer - $75.00; vacuum cleaner -
      $50.00; dishes & kitch
      Line from Schedule A/B: 6.1

      Computer and peripherals                                                                                                   Ariz. Rev. Stat. § 33-1125(7)
      Location: 9705 West Florence
                                                                          $100.00                                   $100.00
      Avenue, Tolleson AZ 85353                                                          100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                             any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                        Desc
                                                              Main Document    Page 15 of 79
 Debtor 1    ROBERT ALLEN LENHAUSEN                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     One Taurus Judge Public Defender                                                                                             Ariz. Rev. Stat. § 33-1125(10)
     with holster - $500.00
                                                                      $1,870.00                                 $1,870.00
     One Smith & Wesson M & P 15 -22AR                                                 100% of fair market value, up to
     with plastic case - $480.00                                                           any applicable statutory limit
     One Remington RM 380 with soft
     holster - $325.00
     One Canik TP9SFX with holster -
     $565.00
     Location: 9705 West Florence
     Avenue, Tolleson
     Line from Schedule A/B: 10.1

     Wearing apparel                                                                                                              Ariz. Rev. Stat. § 33-1125(1)
     Location: 9705 West Florence
                                                                         $200.00                                  $200.00
     Avenue, Tolleson AZ 85353                                                         100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Checking: Wells Fargo Bank #5477                                                                                             Ariz. Rev. Stat. § 33-1126(A)(9)
     Line from Schedule A/B: 17.1
                                                                         $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental: Rental deposit                                                                                                       Ariz. Rev. Stat. § 33-1126(C)
     Line from Schedule A/B: 22.1
                                                                      $2,025.00                                 $2,000.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                         Desc
                                                              Main Document    Page 16 of 79
 Fill in this information to identify your case:

 Debtor 1                ROBERT ALLEN LENHAUSEN
                         First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name           Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                  Desc
                                                              Main Document    Page 17 of 79
 Fill in this information to identify your case:

 Debtor 1                   ROBERT ALLEN LENHAUSEN
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          ARIZONA DEPT OF REVENUE                                Last 4 digits of account number                            $125.00                 $125.00                  $0.00
              Priority Creditor's Name
              BANKRUPTCY / LITIGATION                                When was the debt incurred?           2020
              SECTION
              1600 W MONROE ROOM 7TH FL
              PHOENIX, AZ 85007-2650
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            State income taxes


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              35686                                                Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                           Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                      Desc
                                                               Main Document    Page 18 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

          ACHO/DBA VALLEY UROLOGIC
 4.1      ASSOCIATES                                                 Last 4 digits of account number       8433                                                $45.00
          Nonpriority Creditor's Name
          13555 W MCDOWELL RD #304                                   When was the debt incurred?           12/2020
          GOODYEAR, AZ 85395-2629
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.2      ARIZONA PUBLIC SERVICE                                     Last 4 digits of account number       7715                                              $425.00
          Nonpriority Creditor's Name
          PO BOX 60015                                               When was the debt incurred?           Unknown
          PRESCOTT, AZ 86304-6015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Collection account reported 2/2021 - TRN


 4.3      AT & T                                                     Last 4 digits of account number       0271                                              $749.00
          Nonpriority Creditor's Name
          PO BOX 598002                                              When was the debt incurred?           Unknown
          ORLANDO, FL 32859-8002
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Collection account reported 2/2021 - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 19 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

          BANNER ESTRELLA MEDICAL
 4.4      CENTER                                                     Last 4 digits of account number       2778                                            $1,700.00
          Nonpriority Creditor's Name
          PO BOX 2978                                                When was the debt incurred?           2020
          PHOENIX, AZ 85062-2978
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Medical
           Yes                                                       Other. Specify     #XXXXXXXXXX6353; #XXXXXXXXXX5996;


          BANNER ESTRELLA MEDICAL
 4.5      CENTER                                                     Last 4 digits of account number       5417                                            $1,100.00
          Nonpriority Creditor's Name
          PO BOX 2978                                                When was the debt incurred?           Unknown
          PHOENIX, AZ 85062-2978
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Medical collection account
           Yes                                                       Other. Specify     #XXXXXX7863;


          BANNER ESTRELLA MEDICAL
 4.6      CENTER                                                     Last 4 digits of account number                                                       Unknown
          Nonpriority Creditor's Name
          9201 W THOMAS ROAD                                         When was the debt incurred?           3/4/2021
          PHOENIX, AZ 85037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 20 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.7      BANNER HEALTH                                              Last 4 digits of account number       7473                                            $1,400.00
          Nonpriority Creditor's Name
          PO BOX 52616                                               When was the debt incurred?           Unknown
          PHOENIX, AZ 85072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.8      CAPITAL ONE SERVICES INC                                   Last 4 digits of account number       3434                                            $2,844.00
          Nonpriority Creditor's Name
          ATTN BANKRUPTCY DEPT                                       When was the debt incurred?           Unknown
          PO BOX 5155
          NORCROSS, GA 30091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit card
           Yes                                                       Other. Specify     Account reported 2/2021 - TRN

 4.9      COMENITY BANK                                              Last 4 digits of account number       0167                                              $906.00
          Nonpriority Creditor's Name
          BANKRUPTCY DEPARTMENT                                      When was the debt incurred?           11/2016
          PO BOX 182125
          COLUMBUS, OH 43218-2125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit card
           Yes                                                       Other. Specify     Account reported 12/2018 - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 21 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.1
 0        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       0916                                            $1,393.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           12/2016
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                         Student loan
                                                                                         Account reported 1/2021 - TRN
 4.1
 1        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2014                                            $3,140.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           9/2014
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                         Student loan
                                                                                         Account reported 1/2021 - TRN
 4.1
 2        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2014                                            $1,864.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           9/2014
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                         Student loan
                                                                                         Account reported 1/2021 - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 22 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.1
 3        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2013                                            $6,677.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           8/2013
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                         Student loan
                                                                                         Account reported 1/2021 - TRN
 4.1
 4        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2013                                            $3,677.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           8/2013
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                         Student loan
                                                                                         Account reported 1/2021 - TRN
 4.1
 5        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2013                                            $3,272.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           3/2013
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                         Student loan
                                                                                         Account reported 1/2021 - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 23 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.1
 6        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2011                                            $5,804.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           10/2011
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                          Student loan
                                                                                          Account reported 1/2021 - TRN
 4.1
 7        DEPT OF ED / NAVIENT                                       Last 4 digits of account number       2011                                            $3,509.00
          Nonpriority Creditor's Name
          PO BOX 9640                                                When was the debt incurred?           10/2011
          WILKES BARRE, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                          Student loan
                                                                                          Account reported 1/2021 - TRN

 4.1      EMERGENCY PROFESSIONAL
 8        SERVICES                                                   Last 4 digits of account number       4947                                            $1,885.00
          Nonpriority Creditor's Name
          645 E MISSOURI AVE STE 300                                 When was the debt incurred?           Unknown
          PHOENIX, AZ 85012-1351
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Medical collection account reported 2/2021
           Yes                                                       Other. Specify     - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 24 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.1      EMERGENCY PROFESSIONAL
 9        SERVICES                                                   Last 4 digits of account number       1757                                            $3,280.00
          Nonpriority Creditor's Name
          645 E MISSOURI AVE STE 300                                 When was the debt incurred?           5/2020
          PHOENIX, AZ 85012-1351
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Medical collection account reported 2/2021
                                                                                          - TRN
           Yes                                                       Other. Specify     #XXXX4260;


 4.2      EMERGENCY PROFESSIONAL
 0        SERVICES                                                   Last 4 digits of account number       4260                                            $5,165.00
          Nonpriority Creditor's Name
          645 E MISSOURI AVE STE 300                                 When was the debt incurred?           5/2020
          PHOENIX, AZ 85012-1351
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Meical


 4.2
 1        FASTMED AZ                                                 Last 4 digits of account number       0057                                                $53.00
          Nonpriority Creditor's Name
          C/O KLS FINANCIAL SERVICES INC                             When was the debt incurred?           Unknown
          991 AVIATION PKWY STE 500
          MORRISVILLE, NC 27560
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Collection account reported 2/2021 - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 25 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.2
 2        FREEDOMROAD FINANCIAL                                      Last 4 digits of account number       6469                                            $1,843.96
          Nonpriority Creditor's Name
          1515 W 22ND ST STE 100W                                    When was the debt incurred?           6/2016
          OAK BROOK, IL 60523
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit
                                                                                          #XXX4669;
           Yes                                                       Other. Specify     Account reported 1/2019 - TRN

 4.2
 3        HUGHES FEDERAL CREDIT UNION                                Last 4 digits of account number       7150                                            $1,823.88
          Nonpriority Creditor's Name
          PO BOX 11900                                               When was the debt incurred?           11/2017
          TUCSON, AZ 85734-1900
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit
                                                                                          #XXX6991;
           Yes                                                       Other. Specify     Account reported 1/2021 TRN

 4.2
 4        LCPS                                                       Last 4 digits of account number       6983                                                $94.00
          Nonpriority Creditor's Name
          530 E MCDOWELL RD STE                                      When was the debt incurred?           2020
          107-#479
          PHOENIX, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 26 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.2
 5        LUMEN HEALTH AND LIFE                                      Last 4 digits of account number       0031                                            $3,981.10
          Nonpriority Creditor's Name
          PO BOX 0595                                                When was the debt incurred?           Unknown
          CAROL STREAM, IL 60132-0595
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Insurance over payment


 4.2
 6        MIDLAND FUNDING LLC                                        Last 4 digits of account number                                                         $942.02
          Nonpriority Creditor's Name
          PO BOX 2011                                                When was the debt incurred?           Unknown
          WARREN, MI 48090-2011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Judgment


 4.2
 7        MY DR NOW                                                  Last 4 digits of account number       6857                                                $25.00
          Nonpriority Creditor's Name
          PO BOX 207099                                              When was the debt incurred?           5/2020
          DALLAS, TX 75320-7099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 27 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.2
 8        ORTHOARIZONA                                               Last 4 digits of account number       8616                                                $15.00
          Nonpriority Creditor's Name
          3033 N 44TH ST STE 100                                     When was the debt incurred?           5/2020
          PHOENIX, AZ 85018-7227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Medical
           Yes                                                       Other. Specify     #XXX0660;


 4.2      PONGRATZ ORTHOTICS &
 9        PROSTHETICS                                                Last 4 digits of account number       5198                                                $80.00
          Nonpriority Creditor's Name
          PO BOX 501179                                              When was the debt incurred?           5/2020
          SAINT LOUIS, MO 63150-1179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.3
 0        SARATOGA RIDGE APT HOMES                                   Last 4 digits of account number       0850                                            $4,381.00
          Nonpriority Creditor's Name
          C/O COLLECTIONS USA                                        When was the debt incurred?           Unknown
          21640 N 19TH AVE #C3
          PHOENIX, AZ 85027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Collection account reported 2/2021 - TRN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 28 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.3      SONORA QUEST LABORATORIES
 1        LLC                                                        Last 4 digits of account number       7436                                              $572.04
          Nonpriority Creditor's Name
          PO BOX 67150                                               When was the debt incurred?           10/2020
          PHOENIX, AZ 85082-7150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Medical
           Yes                                                       Other. Specify     #XXXXXX8181;


 4.3      ST JOSEPHS HOSPITAL & MED
 2        CENTER                                                     Last 4 digits of account number       6254                                              $600.00
          Nonpriority Creditor's Name
          350 W THOMAS RD                                            When was the debt incurred?           5/2020
          PHOENIX, AZ 85013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.3
 3        ST JOSEPHS WESTGATE                                        Last 4 digits of account number       9752                                              $300.00
          Nonpriority Creditor's Name
          PO BOX 743418                                              When was the debt incurred?           5/2020
          LOS ANGELES, CA 90074-3418
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 29 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.3
 4        ST JOSEPHS WESTGATE                                        Last 4 digits of account number       4217                                              $300.00
          Nonpriority Creditor's Name
          PO BOX 743418                                              When was the debt incurred?           5/2020
          LOS ANGELES, CA 90074-3418
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.3
 5        SYNCHRONY BANK                                             Last 4 digits of account number                                                       $1,054.00
          Nonpriority Creditor's Name
          ATTN BANKRUPTCY DEPT                                       When was the debt incurred?           5/2018
          PO BOX 965061
          ORLANDO, FL 32896-5061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit card
                                                                                          #X1082;
           Yes                                                       Other. Specify     Account reported 2/2021 - TRN

 4.3
 6        SYNCHRONY BANK                                             Last 4 digits of account number                                                         $563.00
          Nonpriority Creditor's Name
          ATTN BANKRUPTCY DEPT                                       When was the debt incurred?           Unknown
          PO BOX 965061
          ORLANDO, FL 32896-5061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit card
                                                                                          #XX8043
           Yes                                                       Other. Specify     Account reported 2/2021 - TRN



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 30 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.3
 7        TARGET CARD SERVICES                                       Last 4 digits of account number       2437                                            $1,148.00
          Nonpriority Creditor's Name
          C/O TD BANK USA NA                                         When was the debt incurred?           11/2015
          PO BOX 660170
          DALLAS, TX 75266-0170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit card
           Yes                                                       Other. Specify     Account reported 2/2021 - TRN

 4.3
 8        THE COVE APARTMENTS                                        Last 4 digits of account number                                                       $1,471.00
          Nonpriority Creditor's Name
          ATTN MANAGEMENT                                            When was the debt incurred?           Unknown
          2545 N 83RD AVE
          PHOENIX, AZ 85035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Broken Lease


 4.3
 9        US BANK                                                    Last 4 digits of account number       4898                                              $772.27
          Nonpriority Creditor's Name
          ATTN BANKRUPTCY DEPARTMENT                                 When was the debt incurred?           Unknown
          PO BOX 5229
          CINCINNATI, OH 45201-5229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit card
                                                                                          #XXX1V69; #XXXXXXX3251; #XXXXX9389;
           Yes                                                       Other. Specify     Account reported 2/2021 - TRN



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                          Desc
                                                              Main Document    Page 31 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                         Case number (if known)

 4.4
 0         VANTAGE WEST CREDIT UNION                                 Last 4 digits of account number       7513                                                   $6,536.00
           Nonpriority Creditor's Name
           PO BOX 15115                                              When was the debt incurred?           9/2015
           TUCSON, AZ 85708
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a     community               Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Repo deficiency
            Yes                                                      Other. Specify     Account reported 2/2021 - TRN

 4.4
 1         VANTAGE WEST CREDIT UNION                                 Last 4 digits of account number       7513                                                 $15,296.00
           Nonpriority Creditor's Name
           PO BOX 15115                                              When was the debt incurred?           7/2015
           TUCSON, AZ 85708
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a     community               Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Repo deficiency
            Yes                                                      Other. Specify     Account reported 2/2021 - TRN

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ABSOLUTE RESOLUTIONS                                          Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 CORPORATION                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 8000 NORMAN CENTER DR STE 350
 MINNEAPOLIS, MN 55437
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AGUA FRIA JUSTICE COURT                                       Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 CC2020-041030                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 10420 W VAN BUREN ST
 AVONDALE, AZ 85323
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARSTRAT                                                       Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 14141 SOUTHWEST FREEWAY STE                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 300
 SUGAR LAND, TX 77478
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 15 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                 Desc
                                                              Main Document    Page 32 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARSTRAT                                                       Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 14141 SOUTHWEST FREEWAY STE                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 300
 SUGAR LAND, TX 77478
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1643 LEWIS AVENUE STE 203                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 BILLINGS, MT 59102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 741275                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 LOS ANGELES, CA 90074-1275
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 42008                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85080-2008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1643 LEWIS AVENUE STE 203                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 BILLINGS, MT 59102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 52616                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85072
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 741275                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 LOS ANGELES, CA 90074-1275
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANNER HEALTH                                                 Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 42008                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85080-2008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BUREAU OF MEDICAL ECONOMICS                                   Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 326 EAST CORONADO ROAD                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85004-1524
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BUREAU OF MEDICAL ECONOMICS                                   Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 20247                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85036-0247
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BUREAU OF MEDICAL ECONOMICS                                   Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 326 EAST CORONADO ROAD                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85004-1524
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BUREAU OF MEDICAL ECONOMICS                                   Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 20247                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 16 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 33 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 PHOENIX, AZ 85036-0247
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BURSEY & ASSOCIATES PC                                        Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 6740 N ORACLE RD STE 151                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 TUCSON, AZ 85704-5685
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 54529                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 OKLAHOMA CITY, OK 73154-4529
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 30285                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SALT LAKE CITY, UT 84130-0285
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 30281                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SALT LAKE CITY, UT 84130-0281
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE BANK                                              Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 60599                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 CITY OF INDUSTRY, CA 91716-0599
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE BANK                                              Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 60024                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 CITY OF INDUSTRY, CA 91716-0024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE BANK                                              Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 85015                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 RICHMOND, VA 23285
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE NA                                                Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 C/O AMERICAN INFOSOURCE                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 54529
 OKLAHOMA CITY, OK 73154
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 COLLECTIONS USA INC                                           Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 10070                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 GLENDALE, AZ 85318
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 COMENITY BANK                                                 Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 BANKRUPTCY DEPARTMENT                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 182273
 COLUMBUS, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 COMENITY BANK                                                 Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 BANKRUPTCY DEPARTMENT                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 183043
 COLUMBUS, OH 43218-3043

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 17 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 34 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CU RECOVERY INC                                               Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 26263 FOREST BLVD                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 WYOMING, MN 55092-8033
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 3008                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 RANCHO CORDOVA, CA
 95741-3008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 3215 PROSPECT PARK DR                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 RANCHO CORDOVA, CA
 95670-6017
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3215 PROSPECT PARK DR                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 RANCHO CORDOVA, CA
 95670-6017
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ST JOSEPHS MEDICAL CENTER                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 14141 SOUTHWEST FREEWAY STE
 300
 SUGAR LAND, TX 77478
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 3008                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 RANCHO CORDOVA, CA
 95741-3008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 3215 PROSPECT PARK DR                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 RANCHO CORDOVA, CA
 95670-6017
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIGNITY HEALTH                                                Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 3008                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 RANCHO CORDOVA, CA
 95741-3008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EMERGENCY PROFESSIONAL                                        Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 SERVICES                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 64568
 PHOENIX, AZ 85082-4568
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EMERGENCY PROFESSIONAL                                        Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 SERVICES                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 64568
 PHOENIX, AZ 85082-4568
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 18 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 35 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                          Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EMERGENCY PROFESSIONAL                                        Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 SERVICES                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 64568
 PHOENIX, AZ 85082-4568
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ENHANCED RECOVERY COMPANY                                     Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 8014 BAYBERRY RD
 JACKSONVILLE, FL 32256-7412
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ENHANCED RECOVERY COMPANY                                     Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 23870
 JACKSONVILLE, FL 32241-3870
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FBCS INC                                                      Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 330 S WARMINSTER RD STE 353                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 HATBORO, PA 19040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JENNIFER PAULSEY                                              Line 4.41 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 LIPPMAN RECUPERO                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 1325 N WILMOT RD FL 3
 TUCSON, AZ 85712-5166
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JENNIFER WIEDLE                                               Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 68607                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 TUCSON, AZ 85737
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LOGICOLL LLC                                                  Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 1479                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 LOMBARD, IL 60148-8479
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 939019
 SAN DIEGO, CA 92193-9019
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 60578
 LOS ANGELES, CA 90060-0578
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 350 CAMINO DE LA REINA STE 100
 SAN DIEGO, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 19 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                   Desc
                                                              Main Document    Page 36 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 MIDLAND CREDIT MANAGEMENT                                     Line 4.35 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 2365 NORTHSIDE DRIVE STE 300
 SAN DIEGO, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 939019
 SAN DIEGO, CA 92193-9019
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 350 CAMINO DE LA REINA STE 100
 SAN DIEGO, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 60578
 LOS ANGELES, CA 90060-0578
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND CREDIT MANAGEMENT                                     Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 INC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 2365 NORTHSIDE DRIVE STE 300
 SAN DIEGO, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND FUNDING LLC                                           Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 2011                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WARREN, MI 48090-2011
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND FUNDING LLC                                           Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 320 EAST BIG BEAVER RD STE 300                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 TROY, MI 48083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND FUNDING LLC                                           Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 320 EAST BIG BEAVER RD STE 300                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 TROY, MI 48083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND FUNDING LLC                                           Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 2011                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WARREN, MI 48090-2011
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MIDLAND FUNDING LLC                                           Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 320 EAST BIG BEAVER RD STE 300                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 TROY, MI 48083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MY DR NOW                                                     Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 261 N ROOSEVELT AVE                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 CHANDLER, AZ 85226-2616
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 20 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 37 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 21 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 38 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9500                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NAVIENT                                                       Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9635                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILKES BARRE, PA 18773-9635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PONGRATZ ORTHOTICS &                                          Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PROSTHETICS                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 2530 E THOMAS RD
 PHOENIX, AZ 85016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PORTFOLIO RECOVERY                                            Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 ASSOCIATES                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 12914
 NORFOLK, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PORTFOLIO RECOVERY                                            Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 ASSOCIATES                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 BANKRUPTCY DEPT
 PO BOX 41067
 NORFOLK, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PORTFOLIO RECOVERY                                            Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 ASSOCIATES                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 120 CORPORATE BLVD STE 100
 NORFOLK, VA 23502-4962
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PORTFOLIO RECOVERY                                            Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 ASSOCIATES                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 140 CORPORATE BLVD
 NORFOLK, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 REVSOLVE INC                                                  Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 310                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 SCOTTSDALE, AZ 85252-0310
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 REVSOLVE INC                                                  Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 22 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 39 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 PO BOX 52163                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85072-2163
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 REVSOLVE INC                                                  Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1395 N HAYDEN RD                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 SCOTTSDALE, AZ 85257
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SARATOGA RIDGE APARTMENTS                                     Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ATTN MANAGEMENT                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 1450 E BELL RD
 PHOENIX, AZ 85022
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SONORA QUEST LABORATORIES                                     Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 52880
 PHOENIX, AZ 85072-2880
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SONORA QUEST LABORATORIES                                     Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 1255 W WASHINGTON ST
 TEMPE, AZ 85281
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ST JOSEPHS HOSPITAL & MED                                     Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 CENTER                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 57123
 LOS ANGELES, CA 90074-7123
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SYNCHRONY BANK                                                Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ATTN BANKRUPTCY DEPT                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 965060
 ORLANDO, FL 32896-5060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SYNCHRONY BANK                                                Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ATTN BANKRUPTCY DEPT                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 965064
 ORLANDO, FL 32896-5064
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SYNCHRONY BANK                                                Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ATTN BANKRUPTCY DEPT                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 965060
 ORLANDO, FL 32896-5060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SYNCHRONY BANK                                                Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 ATTN BANKRUPTCY DEPT                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 965064
 ORLANDO, FL 32896-5064
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TARGET CARD SERVICES                                          Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 C/O TD BANK USA NA                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 673
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 23 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 40 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 MINNEAPOLIS, MN 55440
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TARGET CARD SERVICES                                          Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 C/O TD BANK USA NA                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 1581
 MINNEAPOLIS, MN 55440-1581
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TRANSWORLD SYSTEMS INC                                        Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 15618                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 WILMINGTON, DE 19850-5618
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TRANSWORLD SYSTEMS INC                                        Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 802 E MARTINTOWN RD STE 201                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 NORTH AUGUSTA, SC 29841
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TRANSWORLD SYSTEMS INC                                        Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 17221                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 WILMINGTON, DE 19850-7221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US BANK                                                       Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 108                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT LOUIS, MO 63166-9801
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US COLLECTIONS WEST INC                                       Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 39695                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PHOENIX, AZ 85069-9695
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 24 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 41 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 400 MARYLAND AVE SW                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 WASHINGTON, DC 20202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US DEPT OF EDUCATION                                          Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 16448                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 SAINT PAUL, MN 55116-0448
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 25 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                                Desc
                                                              Main Document    Page 42 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                                        Case number (if known)

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                       0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     125.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                       0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                       0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     125.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                29,336.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                       0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                       0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                61,350.27

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                90,686.27




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                     Desc
                                                              Main Document    Page 43 of 79
 Fill in this information to identify your case:

 Debtor 1                ROBERT ALLEN LENHAUSEN
                         First Name                         Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease              State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Invitation Homes                                                        Residental property lease.
              Peoria, AZ




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                               Desc
                                                              Main Document    Page 44 of 79
 Fill in this information to identify your case:

 Debtor 1                   ROBERT ALLEN LENHAUSEN
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                       ANGELINA LENHAUSEN                                                                   Ex-wife
                       ADDRESS UNKNOWN
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

                       In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                       JESSICA LYNN LENHAUSEN                                                               Ex-wife
                       ADDRESS UNKNOWN
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

                       In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                       SAMANTHA LENHAUSEN                                                                   Ex-wife
                       6565 W BETHANY HOME ROAD #155
                       GLENDALE, AZ 85301
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         SAMANTHA LENHAUSEN                                                                    Schedule D, line
                6565 W BETHANY HOME ROAD #155                                                         Schedule E/F, line         4.30
                GLENDALE, AZ 85301
                                                                                                      Schedule G
                                                                                                     SARATOGA RIDGE APT HOMES



Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                               Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                          Desc
                                                                   Main Document    Page 45 of 79
 Debtor 1 ROBERT ALLEN LENHAUSEN                                                        Case number (if known)



            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:


    3.2      SAMANTHA LENHAUSEN                                                               Schedule D, line
             6565 W BETHANY HOME ROAD #155                                                    Schedule E/F, line    4.22
             GLENDALE, AZ 85301
                                                                                              Schedule G
                                                                                             FREEDOMROAD FINANCIAL



    3.3      SAMANTHA LENHAUSEN                                                               Schedule D, line
             6565 W BETHANY HOME ROAD #155                                                    Schedule E/F, line    4.41
             GLENDALE, AZ 85301
                                                                                              Schedule G
                                                                                             VANTAGE WEST CREDIT UNION



    3.4      SAMANTHA LENHAUSEN                                                               Schedule D, line
             6565 W BETHANY HOME ROAD #155                                                    Schedule E/F, line    4.40
             GLENDALE, AZ 85301
                                                                                              Schedule G
                                                                                             VANTAGE WEST CREDIT UNION




Official Form 106H                                                       Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                 Desc
                                                              Main Document    Page 46 of 79
Fill in this information to identify your case:

Debtor 1                      ROBERT ALLEN LENHAUSEN

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number                                                                                             Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                  Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                              Not employed
       employers.
                                             Occupation            Paralegal
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       McCarthy Law Offices

       Occupation may include student        Employer's address
                                                                   4250 North Drinkwater Blvd.
       or homemaker, if it applies.
                                                                   Scottsdale, AZ

                                             How long employed there?         Started 2/23/2021

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        3,200.00      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,200.00            $        N/A




Official Form 106I
           Case          2:21-bk-01599-DPC            Doc 1 FiledSchedule I: Your Income
                                                                   03/08/21        Entered 03/08/21 10:07:29                            Desc page 1
                                                     Main Document      Page 47 of 79
Debtor 1   ROBERT ALLEN LENHAUSEN                                                                Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      3,200.00       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        270.40       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $          0.00       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            270.40       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,929.60       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,929.60 + $           N/A = $          2,929.60
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         2,929.60
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: Debtor just started job and has not received a full paycheck. Income and deductions are estimated.




Official Form 106I
           Case      2:21-bk-01599-DPC             Doc 1 FiledSchedule I: Your Income
                                                                03/08/21        Entered 03/08/21 10:07:29                               Desc page 2
                                                  Main Document      Page 48 of 79
Fill in this information to identify your case:

Debtor 1              ROBERT ALLEN LENHAUSEN                                                               Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                            Son                                  8 years         Yes
                                                                                                                                        No
                                                                                   Son                                  10 years        Yes
                                                                                                                                        No
                                                                                   Son                                  13 years        Yes
                                                                                                                                        No
                                                                                   Daughter                             15 years        Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,588.75

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            11.75
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            40.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                       Desc
                                                        Main Document    Page 49 of 79
Debtor 1     ROBERT ALLEN LENHAUSEN                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 305.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  112.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,457.50
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,457.50
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,929.60
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,457.50

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -527.90

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case 2:21-bk-01599-DPC                         Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                               Desc
                                                      Main Document    Page 50 of 79
 Fill in this information to identify your case:

 Debtor 1                    ROBERT ALLEN LENHAUSEN
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ ROBERT ALLEN LENHAUSEN                                                X
              ROBERT ALLEN LENHAUSEN                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       March 7, 2021                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                 Desc
                                                              Main Document    Page 51 of 79
 Fill in this information to identify your case:

 Debtor 1                  ROBERT ALLEN LENHAUSEN
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                               Check if this is an
                                                                                                                                  amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

        Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                  Dates Debtor 2
                                                                lived there                                                          lived there
        Saratoga Apartments                                     From-To:                     Same as Debtor 1                        Same as Debtor 1
        1450 East Bell Road                                     Unknown to                                                           From-To:
        Phoenix, AZ 85022                                       11/24/2017


        The Cove Apartments                                     From-To:                     Same as Debtor 1                        Same as Debtor 1
        2545 North 83rd Avenue                                  11/24/2017 to                                                        From-To:
        Phoenix, AZ 85035                                       3/19/2018


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

        No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                            Desc
                                                              Main Document    Page 52 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                      Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income        Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.    (before deductions
                                                                                    exclusions)                                             and exclusions)

 From January 1 of current year until               Wages, commissions,                          $5,929.24         Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For last calendar year:                            Wages, commissions,                        $49,820.00          Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                        $43,663.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income        Gross income
                                                   Describe below.                  each source                    Describe below.          (before deductions
                                                                                    (before deductions and                                  and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Federal tax refund                                          $1,311.00
 the date you filed for bankruptcy:   received 2021

 For last calendar year:                           Unemployment                                 $10,278.00
 (January 1 to December 31, 2020 )                 income received 2020

                                                   Arizona State tax                                  $94.00
                                                   refund received 2020

                                                   Federal tax refund                             $4,603.00
                                                   received 2020

 For the calendar year before that:                Federal tax refund                             $1,940.00
 (January 1 to December 31, 2019 )                 received 2019


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
       No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                  Desc
                                                              Main Document    Page 53 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                      Case number (if known)




           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.       Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Midland Funding, LLC vs. Robert                          Civil                       Agua Fria Justice Court                  Pending
       Lenhausen                                                                            10420 West Van Buren                     On appeal
       CC2020-041030                                                                        Street                                     Concluded
                                                                                            Avondale, AZ 85323
                                                                                                                                    Stipulated Judgment
                                                                                                                                    entered.

       Robert Allen Lenhausen vs.                               Dissolution                 Maricopa County Superior                 Pending
       Jessica Lynn Lenhausen                                                               Court                                    On appeal
       FN2019-006943                                                                        201 West Jefferson                         Concluded
                                                                                            Phoenix, AZ 85003
                                                                                                                                    Decree entered 10/1/2020




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                       Desc
                                                              Main Document    Page 54 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                      Case number (if known)



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

       No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.
       2018 Kia Forte S totaled in                          Geico paid $13,137.96 directly to lienholder on                   6/20/2020              $13,137.96
       accident.                                            vehicle.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                    Desc
                                                              Main Document    Page 55 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                      Case number (if known)



 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Asheton B. Call, Attorney at Law                              Attorney Fees                                            1/14/2021                    $250.00
       2950 North Dobson Road, #6
       Chandler, AZ 85224
       acall@callbklaw.com


       Asheton B. Call, Attorney at Law                              Attorney Fees                                            3/3/2021                  $1,345.00
       2950 North Dobson Road, #6
       Chandler, AZ 85224
       acall@callbklaw.com


       Asheton B. Call, Attorney at Law                              Court filing fee                                         3/3/2021                     $338.00
       2950 North Dobson Road, #6
       Chandler, AZ 85224
       acall@callbklaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Luis Lopez                                                    2013 Yamaha Raider with                    $4,000.00                       8/6/2020
       Address Unknown                                               salvage title

       Third Party

       Williams Roskoph                                              2006 Yamaha Vino 125CC                     $500.00                         12/29/2019
                                                                     Scooter

       Address Unknown




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                     Desc
                                                              Main Document    Page 56 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                       Case number (if known)



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                     Date Transfer was
                                                                                                                                           made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was        Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,       before closing or
       Code)                                                                                                            moved, or                    transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                          have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                  have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                Desc
                                                              Main Document    Page 57 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                           Case number (if known)



24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                    Status of the
       Case Number                                                   Name                                                                             case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Eternal Kings Motorcycle Club                            Non-profit, member managed,                          EIN:
       9705 West Florence Avenue                                member only club. No assets or
       Tolleson, AZ 85353                                       liabilities for LLC. Terminated                      From-To    8/2020 to 1/14/2021
                                                                with Arizona Corporation
                                                                Commission January 14, 2021.



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
       Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                         Desc
                                                              Main Document    Page 58 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                      Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ ROBERT ALLEN LENHAUSEN
 ROBERT ALLEN LENHAUSEN                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date     March 7, 2021                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                Desc
                                                              Main Document    Page 59 of 79
 Fill in this information to identify your case:

 Debtor 1                ROBERT ALLEN LENHAUSEN
                         First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                             Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                      No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                      Desc
                                                              Main Document    Page 60 of 79
 Debtor 1      ROBERT ALLEN LENHAUSEN                                                                Case number (if known)


     name:                                                                Retain the property and redeem it.                      Yes
                                                                          Retain the property and enter into a
     Description of                                                          Reaffirmation Agreement.
     property                                                             Retain the property and [explain]:
     securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ ROBERT ALLEN LENHAUSEN                                                   X
       ROBERT ALLEN LENHAUSEN                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        March 7, 2021                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



             Case 2:21-bk-01599-DPC                            Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                 Desc
                                                              Main Document    Page 61 of 79
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              ROBERT ALLEN LENHAUSEN
 Debtor 2                                                                                             1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of Arizona                               2. The calculation to determine if a presumption of abuse
                                                                                                             applies will be made under Chapter 7 Means Test
                                                                                                             Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                      3. The Means Test does not apply now because of
                                                                                                             qualified military service but it could apply later.
                                                                                                       Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                        3,301.30       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                             0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                             0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
     Gross receipts (before all deductions)                   $     0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                    0.00      $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from rental or other real property             $    0.00 Copy here -> $                    0.00      $
                                                                                                       $              0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 2:21-bk-01599-DPC                          Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                         Desc
                                                              Main Document    Page 62 of 79
 Debtor 1     ROBERT ALLEN LENHAUSEN                                                                   Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                   0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                       0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                       0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       3,301.30          +$                      =$         3,301.30

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          3,301.30

              Multiply by 12 (the number of months in a year)                                                                                    x 12
       12b. The result is your annual income for this part of the form                                                                12b. $         39,615.60

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  AZ

       Fill in the number of people in your household.                       5
       Fill in the median family income for your state and size of household.                                                         13.   $        93,669.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ ROBERT ALLEN LENHAUSEN
                ROBERT ALLEN LENHAUSEN
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 2:21-bk-01599-DPC                            Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                                       Desc
                                                              Main Document    Page 63 of 79
 Debtor 1    ROBERT ALLEN LENHAUSEN                                                               Case number (if known)

                Signature of Debtor 1
        Date March 7, 2021
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29              Desc
                                                              Main Document    Page 64 of 79
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                    Desc
                                                              Main Document    Page 65 of 79
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                         Desc
                                                              Main Document    Page 66 of 79
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                        Desc
                                                              Main Document    Page 67 of 79
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                        Desc
                                                              Main Document    Page 68 of 79
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Arizona
 In re       ROBERT ALLEN LENHAUSEN                                                                           Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,595.00
             Prior to the filing of this statement I have received                                        $                     1,595.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. [Other provisions as needed]
               a) Analysis of the Debtor's financial situation, and rendering advice to the Debtor in determining whether to file a
               petition in bankruptcy;
               b) Preparation and filing of any petition, schedules, statement of affairs and plan which may be required; and
               c) Representation at 341(a) meeting of creditors.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the Debtors in any dischargeability actions, case audits, Motions for Relief from the Automatic
               Stay, Motions to Incur Debt, Motions for Authorization for Sale, Motions to Abandon, Motions to Waive Payments,
               Motions to Reinstate Case, Motions for Moratorium or any other adversary proceeding and negotiations with
               creditors, assistance with Trustee's questionnaire and information requests, and post-case closure legal advice
               and correspondence These matters will be billed at $360.00 per hour attorney time and $180.00 per hour
               paralegal time.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 7, 2021                                                            /s/ Asheton B. Call
     Date                                                                     Asheton B. Call 016872 AZ
                                                                              Signature of Attorney
                                                                              Asheton B. Call, Attorney at Law
                                                                              2950 North Dobson Road, #6
                                                                              Chandler, AZ 85224
                                                                              (480) 969-7999 Fax: (480) 892-6015
                                                                              acall@callbklaw.com
                                                                              Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 2:21-bk-01599-DPC                            Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                              Desc
                                                              Main Document    Page 69 of 79
                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      ROBERT ALLEN LENHAUSEN                                                                        Case No.
                                                                                Debtor(s)                 Chapter    7

                                                                                                     Check if this is an
                                                                                                    Amended/Supplemental Mailing List
                                                                                                    (Include only newly added or
                                                                                                    changed creditors.)


                                                           MAILING LIST DECLARATION


            I, ROBERT ALLEN LENHAUSEN , do hereby certify, under penalty of perjury, that the Master Mailing List, consisting

of 9 page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: March 7, 2021                                                 /s/ ROBERT ALLEN LENHAUSEN
                                                                     ROBERT ALLEN LENHAUSEN
                                                                     Signature of Debtor

 Date: March 7, 2021                                                 /s/ Asheton B. Call
                                                                     Signature of Attorney
                                                                     Asheton B. Call 016872 AZ
                                                                     Asheton B. Call, Attorney at Law
                                                                     2950 North Dobson Road, #6
                                                                     Chandler, AZ 85224
                                                                     (480) 969-7999 Fax: (480) 892-6015




MML_Requirements_8-2018                                                                                                                MML-3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




            Case 2:21-bk-01599-DPC                             Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29                Desc
                                                              Main Document    Page 70 of 79
LENHAUSEN, ROBERT -


    x
    a
    M
    s
    A
    o
    t
    i
    d
    e
    r
    C
    {
    1
    k
    b
    }




ABSOLUTE RESOLUTIONS CORPORATION
8000 NORMAN CENTER DR STE 350
MINNEAPOLIS MN 55437


ACHO/DBA VALLEY UROLOGIC ASSOCIATES
13555 W MCDOWELL RD #304
GOODYEAR AZ 85395-2629


AGUA FRIA JUSTICE COURT
CC2020-041030
10420 W VAN BUREN ST
AVONDALE AZ 85323


ANGELINA LENHAUSEN
ADDRESS UNKNOWN


ARIZONA DEPT OF REVENUE
BANKRUPTCY / LITIGATION SECTION
1600 W MONROE ROOM 7TH FL
PHOENIX AZ 85007-2650


ARIZONA PUBLIC SERVICE
PO BOX 60015
PRESCOTT AZ 86304-6015


ARSTRAT
14141 SOUTHWEST FREEWAY STE 300
SUGAR LAND TX 77478


AT & T
PO BOX 598002
ORLANDO FL 32859-8002


BANNER ESTRELLA MEDICAL CENTER
PO BOX 2978
PHOENIX AZ 85062-2978


BANNER ESTRELLA MEDICAL CENTER
9201 W THOMAS ROAD
PHOENIX AZ 85037


BANNER HEALTH
PO BOX 52616
PHOENIX AZ 85072


        Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                 Main Document    Page 71 of 79
LENHAUSEN, ROBERT -



BANNER HEALTH
1643 LEWIS AVENUE STE 203
BILLINGS MT 59102


BANNER HEALTH
PO BOX 741275
LOS ANGELES CA 90074-1275


BANNER HEALTH
PO BOX 42008
PHOENIX AZ 85080-2008


BUREAU OF MEDICAL ECONOMICS
326 EAST CORONADO ROAD
PHOENIX AZ 85004-1524


BUREAU OF MEDICAL ECONOMICS
PO BOX 20247
PHOENIX AZ 85036-0247


BURSEY & ASSOCIATES PC
6740 N ORACLE RD STE 151
TUCSON AZ 85704-5685


CAPITAL ONE
PO BOX 54529
OKLAHOMA CITY OK 73154-4529


CAPITAL ONE
PO BOX 30281
SALT LAKE CITY UT 84130-0281


CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285


CAPITAL ONE BANK
PO BOX 60599
CITY OF INDUSTRY CA 91716-0599


CAPITAL ONE BANK
PO BOX 85015
RICHMOND VA 23285



       Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                Main Document    Page 72 of 79
LENHAUSEN, ROBERT -



CAPITAL ONE BANK
PO BOX 60024
CITY OF INDUSTRY CA 91716-0024


CAPITAL ONE NA
C/O AMERICAN INFOSOURCE
PO BOX 54529
OKLAHOMA CITY OK 73154


CAPITAL ONE SERVICES INC
ATTN BANKRUPTCY DEPT
PO BOX 5155
NORCROSS GA 30091


COLLECTIONS USA INC
PO BOX 10070
GLENDALE AZ 85318


COMENITY BANK
BANKRUPTCY DEPARTMENT
PO BOX 182125
COLUMBUS OH 43218-2125


COMENITY BANK
BANKRUPTCY DEPARTMENT
PO BOX 182273
COLUMBUS OH 43218


COMENITY BANK
BANKRUPTCY DEPARTMENT
PO BOX 183043
COLUMBUS OH 43218-3043


CU RECOVERY INC
26263 FOREST BLVD
WYOMING MN 55092-8033


DEPT OF ED / NAVIENT
PO BOX 9640
WILKES BARRE PA 18773-9640


DIGNITY HEALTH
PO BOX 3008
RANCHO CORDOVA CA 95741-3008



      Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                               Main Document    Page 73 of 79
LENHAUSEN, ROBERT -



DIGNITY HEALTH
3215 PROSPECT PARK DR
RANCHO CORDOVA CA 95670-6017


DIGNITY HEALTH
ST JOSEPHS MEDICAL CENTER
14141 SOUTHWEST FREEWAY STE 300
SUGAR LAND TX 77478


EMERGENCY PROFESSIONAL SERVICES
645 E MISSOURI AVE STE 300
PHOENIX AZ 85012-1351


EMERGENCY PROFESSIONAL SERVICES
PO BOX 64568
PHOENIX AZ 85082-4568


ENHANCED RECOVERY COMPANY LLC
8014 BAYBERRY RD
JACKSONVILLE FL 32256-7412


ENHANCED RECOVERY COMPANY LLC
PO BOX 23870
JACKSONVILLE FL 32241-3870


FASTMED AZ
C/O KLS FINANCIAL SERVICES INC
991 AVIATION PKWY STE 500
MORRISVILLE NC 27560


FBCS INC
330 S WARMINSTER RD STE 353
HATBORO PA 19040


FREEDOMROAD FINANCIAL
1515 W 22ND ST STE 100W
OAK BROOK IL 60523


HUGHES FEDERAL CREDIT UNION
PO BOX 11900
TUCSON AZ 85734-1900




       Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                Main Document    Page 74 of 79
LENHAUSEN, ROBERT -



JENNIFER PAULSEY
LIPPMAN RECUPERO
1325 N WILMOT RD FL 3
TUCSON AZ 85712-5166


JENNIFER WIEDLE
PO BOX 68607
TUCSON AZ 85737


JESSICA LYNN LENHAUSEN
ADDRESS UNKNOWN


LCPS
530 E MCDOWELL RD STE 107-#479
PHOENIX AZ 85004


LOGICOLL LLC
PO BOX 1479
LOMBARD IL 60148-8479


LUMEN HEALTH AND LIFE
PO BOX 0595
CAROL STREAM IL 60132-0595


MIDLAND CREDIT MANAGEMENT INC
PO BOX 939019
SAN DIEGO CA 92193-9019


MIDLAND CREDIT MANAGEMENT INC
PO BOX 60578
LOS ANGELES CA 90060-0578


MIDLAND CREDIT MANAGEMENT INC
2365 NORTHSIDE DRIVE STE 300
SAN DIEGO CA 92108


MIDLAND CREDIT MANAGEMENT INC
350 CAMINO DE LA REINA STE 100
SAN DIEGO CA 92108


MIDLAND FUNDING LLC
PO BOX 2011
WARREN MI 48090-2011



       Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                Main Document    Page 75 of 79
LENHAUSEN, ROBERT -



MIDLAND FUNDING LLC
320 EAST BIG BEAVER RD STE 300
TROY MI 48083


MY DR NOW
PO BOX 207099
DALLAS TX 75320-7099


MY DR NOW
261 N ROOSEVELT AVE
CHANDLER AZ 85226-2616


NAVIENT
PO BOX 9500
WILKES BARRE PA 18773


NAVIENT
PO BOX 9635
WILKES BARRE PA 18773-9635


ORTHOARIZONA
3033 N 44TH ST STE 100
PHOENIX AZ 85018-7227


PONGRATZ ORTHOTICS & PROSTHETICS
PO BOX 501179
SAINT LOUIS MO 63150-1179


PONGRATZ ORTHOTICS & PROSTHETICS
2530 E THOMAS RD
PHOENIX AZ 85016


PORTFOLIO RECOVERY ASSOCIATES
PO BOX 12914
NORFOLK VA 23541


PORTFOLIO RECOVERY ASSOCIATES
140 CORPORATE BLVD
NORFOLK VA 23502


PORTFOLIO RECOVERY ASSOCIATES
120 CORPORATE BLVD STE 100
NORFOLK VA 23502-4962



       Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                Main Document    Page 76 of 79
LENHAUSEN, ROBERT -



PORTFOLIO RECOVERY ASSOCIATES
BANKRUPTCY DEPT
PO BOX 41067
NORFOLK VA 23541


REVSOLVE INC
PO BOX 310
SCOTTSDALE AZ 85252-0310


REVSOLVE INC
1395 N HAYDEN RD
SCOTTSDALE AZ 85257


REVSOLVE INC
PO BOX 52163
PHOENIX AZ 85072-2163


SAMANTHA LENHAUSEN
6565 W BETHANY HOME ROAD #155
GLENDALE AZ 85301


SARATOGA RIDGE APARTMENTS
ATTN MANAGEMENT
1450 E BELL RD
PHOENIX AZ 85022


SARATOGA RIDGE APT HOMES
C/O COLLECTIONS USA
21640 N 19TH AVE #C3
PHOENIX AZ 85027


SONORA QUEST LABORATORIES LLC
PO BOX 67150
PHOENIX AZ 85082-7150


SONORA QUEST LABORATORIES LLC
PO BOX 52880
PHOENIX AZ 85072-2880


SONORA QUEST LABORATORIES LLC
1255 W WASHINGTON ST
TEMPE AZ 85281




       Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                Main Document    Page 77 of 79
LENHAUSEN, ROBERT -



ST JOSEPHS HOSPITAL & MED CENTER
350 W THOMAS RD
PHOENIX AZ 85013


ST JOSEPHS HOSPITAL & MED CENTER
PO BOX 57123
LOS ANGELES CA 90074-7123


ST JOSEPHS WESTGATE
PO BOX 743418
LOS ANGELES CA 90074-3418


SYNCHRONY BANK
ATTN BANKRUPTCY DEPT
PO BOX 965061
ORLANDO FL 32896-5061


SYNCHRONY BANK
ATTN BANKRUPTCY DEPT
PO BOX 965060
ORLANDO FL 32896-5060


SYNCHRONY BANK
ATTN BANKRUPTCY DEPT
PO BOX 965064
ORLANDO FL 32896-5064


TARGET CARD SERVICES
C/O TD BANK USA NA
PO BOX 660170
DALLAS TX 75266-0170


TARGET CARD SERVICES
C/O TD BANK USA NA
PO BOX 673
MINNEAPOLIS MN 55440


TARGET CARD SERVICES
C/O TD BANK USA NA
PO BOX 1581
MINNEAPOLIS MN 55440-1581


THE COVE APARTMENTS
ATTN MANAGEMENT
2545 N 83RD AVE
PHOENIX AZ 85035

      Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                               Main Document    Page 78 of 79
LENHAUSEN, ROBERT -



TRANSWORLD SYSTEMS INC
PO BOX 15618
WILMINGTON DE 19850-5618


TRANSWORLD SYSTEMS INC
PO BOX 17221
WILMINGTON DE 19850-7221


TRANSWORLD SYSTEMS INC
802 E MARTINTOWN RD STE 201
NORTH AUGUSTA SC 29841


US BANK
ATTN BANKRUPTCY DEPARTMENT
PO BOX 5229
CINCINNATI OH 45201-5229


US BANK
PO BOX 108
SAINT LOUIS MO 63166-9801


US COLLECTIONS WEST INC
PO BOX 39695
PHOENIX AZ 85069-9695


US DEPT OF EDUCATION
400 MARYLAND AVE SW
WASHINGTON DC 20202


US DEPT OF EDUCATION
PO BOX 16448
SAINT PAUL MN 55116-0448


VANTAGE WEST CREDIT UNION
PO BOX 15115
TUCSON AZ 85708




       Case 2:21-bk-01599-DPC    Doc 1 Filed 03/08/21 Entered 03/08/21 10:07:29   Desc
                                Main Document    Page 79 of 79
